Order affirmed on the opinion at the Appellate Division, with . costs to respondent board. There was substantial evidence to support the findings of the Workmen's‘Compensation Board as stated by the Appellate Division: “ That the. decedent committed suicide is not disputed. It is further undisputed that both the 1945 and 1954 occurrences were industrial accidents. The claimant’s medical witness, an experienced psychiatrist stated that in his opinion the suicide was causally related to the injury sustained by the decedent in 1954. He characterized the decedent’s mental condition as ‘ psychosis ’ and said that legally it could be called insanity. There were conflicting expert opinions but we think, on this record, the selection of the opinion of the claimant’s expert was an exercise of fact-finding power within the province of the board and that the board’s finding of causal relation between the 1954 accident and the death was supported by substantial evidence.”
Concur: Chief Judge Fuld and Judges Burke, Bergan, Keating and Breitel. Judge Van Voorhis dissents and votes to dismiss the claim in the following opinion- in which Judge Scileppi concurs.